Citation Nr: 0421149	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected cervical sprain.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a veteran who had active duty service from 
July 1988 to November 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
timely received in December 2002.  The veteran testified at a 
Board hearing in Washington, D.C. in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran testified at the April 2004 Board hearing that 
there is additional medical evidence that is relevant to her 
claim which needs to be obtained and considered.  At that 
time, she also submitted a signed VA Form 21-4142 in 
connection with medical records at Peninsula Orthopaedic 
Associates.  Appropriate action to obtain all pertinent 
evidence identified by the veteran is necessary before the 
Board may properly proceed with appellate review. 

Additionally, the veteran also referred to a worsening of her 
cervical spine disability since her last VA examination in 
August 2001.  While a new examination is not required simply 
because of the time that has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

The Board also notes that during the pendency of this appeal, 
VA amended the portion of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, governing evaluation of 
diseases and injuries of the spine (Diagnostic Codes 5235-
5243).  These amendments were made effective in September 23, 
2002, and September 26, 2003.  The RO has not yet considered 
the veteran's claim for an increased rating for her service-
connected cervical spine disorder in the context of the 
September 26, 2003, regulatory changes, nor has the veteran 
had an opportunity to present her claim in that context.  
Given that fact, the Board finds that a remand will ensure 
due process of law, and avoid the possibility of prejudice. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA.  The United States Court of Appeals 
for Veterans Claims has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  It is not 
clear that the veteran has been furnished proper VCAA notice 
in connection with her claim. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
any pertinent evidence in her possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159.  

2.  The RO should contact the veteran and 
ask that she furnish the name and address 
of any private medical care provider 
other that Peninsula Orthopaedic 
Associates that has treated her for her 
cervical spine sprain and whose records 
are not already included in the claims 
file.  The RO should take appropriate 
action to request records from all 
medical care providers the veteran may 
identify, including but not limited to 
Peninsula Orthopaedic Associates (VA Form 
21-4142 submitted and the April 2004 
Board hearing).   

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current severity of her 
service-connected cervical sprain.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under both old and new rating 
criteria for spinal disorders.  Ranges of 
motion should also be reported together 
with an opinion as to additional 
functional loss (in degrees if possible) 
due to pain, weakness, fatigue and 
incoordination, including any expected 
additional functional loss during flare-
ups.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in light of both 
the old and new rating criteria for the 
spine and determine if the veteran's 
claim for an increased evaluation for her 
service-connected cervical sprain can be 
granted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



